580 S.W.2d 339 (1979)
NAVARRO AUTO-PARK, INC., Petitioner,
v.
CITY OF SAN ANTONIO et al., Respondents.
No. B-8148.
Supreme Court of Texas.
March 14, 1979.
Rehearing Denied May 1, 1979.
Harvey L. Hardy, San Antonio, for petitioner.
Jane H. Macon, City Atty., Crawford B. Reeder, Asst. City Atty., San Antonio, for respondents.
PER CURIAM.
Navarro Auto-Park, Incorporated, our petitioner, brought suit to enjoin the City of San Antonio from taking any further action in the construction of an off-street parking garage in downtown San Antonio. Navarro *340 sought temporary and permanent injunctive relief against the City. After a hearing on the request for a temporary injunction, the trial court denied temporary injunctive relief. The Court of Civil Appeals affirmed. 574 S.W.2d 582.
We approve the judgment of the Court of Civil Appeals affirming the denial of a temporary injunction. Our approval is based on the standard of review described in two recent Supreme Court opinions, Brooks v. Expo Chemical Co., 576 S.W.2d 369 (Tex.1979), and Davis v. Huey, 571 S.W.2d 859 (Tex.1978). As we stated in both of those opinions, the standard of review in an appeal from a denial of a temporary injunction is whether the trial court abused its discretion in refusing to grant the temporary relief. The sole issue before the trial court is whether the party requesting the relief is entitled to preservation of the status quo of the subject matter pending trial on the merits. Thus, on appeal, the merits of the underlying case are not presented for review. Brooks v. Expo Chemical Co., 576 S.W.2d 369. We find no abuse of discretion in the trial court's implied finding that petitioner is not entitled to a preservation of the status quo. The application for writ of error is refused, no reversible error.